Citation Nr: 1718187	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1999 to November 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in November 2013, when the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2014, the Court vacated the Board's November 2013 decision and remanded the case to the Board for development consistent with an August 2014 Joint Motion for Remand (JMR).  The matter was again before the Board in November 2014, when the Board remanded it for actions consistent with the August 2014 JMR and in October 2015 when the Board remanded it for an adequate medical opinion on whether the Veteran's flare-ups cause additional functional limitations.

The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine has been manifested by a combined range of motion limited to, at worst, 210 degrees with pain; with muscle spasm or guarding severe enough to result in an abnormal gait.






CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but no higher, for the service connected degenerative arthritis of the spine have been met or more nearly approximated for the entire appeal period.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has complied with the duties to notify and assist in this case.  In an April 2015 statement, the Veteran argued that his January 2015 VA examination was inadequate and the report inadequately described his symptomatology.  He has since been afforded a subsequent VA examination in December 2016, which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has alleged otherwise.  The Board also finds that the October 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Increased rating 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.7.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran seeks an increased disability rating for his service-connected thoracic strain with sacroiliac joint dysfunction.  Disabilities of the spine are evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, DCs 5235-5243.  The criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine as follows:

Under the formula for rating spine disorders, a 10 percent evaluation is assigned where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
38 C.F.R. § 4.71a, DCs 5235-5243.

A 40 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Id.

There are several notes set out after the diagnostic criteria.  Note one states that associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

The Veteran has been diagnosed with degenerative joint disease and degenerative arthritis of the spine.  Degenerative arthritis is evaluated under the General Rating Formula for Rating Diseases and Injuries of the Musculoskeletal System.  38 C.F.R. § 4.71a, DCs 5003.  The criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating acute, subacute, or chronic diseases as follows:

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).

Because the Veteran's degenerative arthritis is contemplated under the diagnostic code for his spine (DC 5242), the General Rating Formula for Diseases and Injuries of the Spine applies.  In addition, because the Veteran has reported constant pain associated with his back, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.

Although of record are March 2010 and April 2012 VA examination reports, the parties to the August 2014 JMR agreed they are inadequate, so the Board will not rely upon them.  However, those examinations did note that the Veteran suffered from symptoms of fatigue, decreased motion, stiffness, weakness, spasms, pain, and found that there was objective evidence of pain following repetitive use.

Private treatment records for the Veteran from November 2012, June 2013, January 2014, and August 2014 report tenderness on palpation over bilateral paraspinous muscles.  Degenerative disc disease is noted in the lumbar spine region during a May 2015 orthopedic examination, but no muscle spasm and tenderness to palpation, guarding, or abnormal gait is noted.  The Veteran's ROM examination showed him able to forward flex with fingertips coming to the floor, extend to 30 degrees, bilaterally side bend and bilaterally rotate 40 degrees.  No fractures or instability were noted on radiographic flexion extension views.  The Veteran reported increased pain upon waking, lifting, bending, lying prone, with prolonged sitting and walking, and at the end of the day at a June 2015 physical therapy examination; and gait (walking), bathing, dressing, and recreation were listed as functional activities affected by his current condition.  At a follow-up orthopedic examination in July 2015, the Veteran reported no improvement in pain with physical therapy but no new symptoms.

In a December 2016 VA examination, the examiner reported that the Veteran's range of motion was abnormal but does not contribute to functional loss.  Forward flexion and extension were within normal limits while lateral flexion and rotation were limited.  The Veteran's combined ROM was 210 degrees.  No ankylosis, weakness, muscles spasms, or atrophy was noted.  Nor was tenderness to palpation present.  However, the Veteran did report pain on the left side at the end of all measurements of active range of motion and with extension.  In addition, guarding not resulting in abnormal gait or abnormal spinal contour was present, and the Veteran reported daily flare-ups with worsened pain in the mornings that lessened after moving around.  Imaging studies documented arthritis and a thoracic vertebral fracture with loss of 50% or more of height.  The VA examiner noted that the Veteran's back injury impacted his productivity at work but also stated in a January 2017 clarification that there was no additional weakness, fatigability, discoordination, decreased AROM (active range of motion) or loss of joint function with flares or repetitive use.  See, in general, DeLuca.  "In the 2016 eval[uation] the client indicates pain and was guarded at endpoint of ROM, but there wasn't sign of muscle disability or spasm that would give objectivity to this exam finding."  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain itself does not constitute functional loss, and painful motion alone is not deemed limited motion).

The Veteran has consistently reported increased pain and flare-ups due to overuse, walking, and standing or sitting too long.  The Board finds the Veteran's statements regarding his symptoms to be competent and credible.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Acknowledging the Veteran's functional impairment and limitations due to his lumbar spine disability, the Board finds that the 10 percent disability rating does not adequately compensate for any pain or functional loss.  The Board finds that 38 C.F.R. §§ 4.40, 4.45, 4.59 and 4.71a, DCs 5235-5243 provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204 -07.

The Veteran had symptoms during the entire period on appeal that meet the criteria for an increased rating of 20 percent.  See 38 C.F.R. § 3.400(o).  A 20 percent evaluation is warranted where there is guarding severe enough to result in an abnormal gait.  During a June 2015 physical therapy initial examination, the therapist reported that the functional activities affected by the Veteran's condition included his gait.  This is consistent with his complaints of flare-ups during the entire appeal period.  Therefore, the Board finds that an increased rating of 20 percent for degenerative disc disease of the lumbar spine is warranted for the entire appeal period.

A rating of 40 percent for degenerative disc disease of the lumbar spine is not warranted, as the record does not show forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5243.

Additionally, because limitation of motion of the lumber spine is compensable under the appropriate diagnostic code, a rating under diagnostic code 5003 is not appropriate.


ORDER

An initial 20 percent rating for degenerative disc disease of the lumbar spine is granted for the entire appeal period.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


